Finney, Justice
(dissenting):
I respectfully dissent. The majority opinion holds that the respondent did not plead Texas statutory law in his answer and, therefore, it is not available as a defense, relying on the Uniform Judicial Notice of Foreign Law Act, S. C. Code Ann., Section 19-3-110 through Section 19-3-180 (1976).
In my view, when the South'Carolina General Assembly enacted Section 19-3-120, it modified the common law rule requiring the laws of other states to be pled and proved.1 The legislature carefully chose its words and required that “... [ejvery court of this state shall take judicial notice of the common law and statutes of every state ... when such common law or statute shall have been put in issue by the pleadings. ” [Emphasis supplied.] In the same title, the laws of jurisdiction outside the United States are required to be specifically pled and proved pursuant to Sections 19-3-160 and 19-3-170.
Being of the opinion that the petitioner, by asking the Family Court of South Carolina to give full faith and credit to the Texas support orders she, in effect, placed in issue Texas statutory law regarding support.
I would affirm the Family Court order.

 See Lightsey and Flanagan, South Carolina Civil Procedure at 119-122 (2d ed. 1985).